Appellant was convicted of the offense of manslaughter in the first degree, and sentenced to perform hard labor for the county of Conecuh for the term of one year.
There is nothing presented by the record worthy of a discussion by us. John Henry Smith, the deceased, was riding in an automobile, at night. The car in which he was riding passed a car, occupied by appellant and others. In passing, deceased's car struck, or rubbed against, the one occupied by appellant, whereupon, according to the state's testimony, appellant deliberately fired his pistol at or towards the car occupied by the deceased; a bullet from one of the shots striking deceased and killing him. Appellant's testimony was to the effect that another, not on trial, fired the shot which killed the deceased. The issues were simple, and no questions arise out of the taking of testimony.
The court's oral charge, in connection with the numerous written charges given at appellant's request, cover correctly every essential phase of the applicable law. This was sufficient reason for refusing the written charges appearing in the record as having been asked by and refused to appellant.
The trial appears to have been, in all its phases, regularly and legally conducted. Appellant was fairly convicted, and the judgment is affirmed.
Affirmed. *Page 656